                Case 2:20-cr-00347-NR Document 151 Filed 11/22/20 Page 1 of 1

WORGUL, SARNA & NESS,                                                                        Phone: (412) 862-0347
                                                                                               Fax:(412) 402-5000

CRIMINAL DEFENSE ATTORNEYS, LLC                                                                    429 Fourth Ave
MICHAEL V. WORGUL, ESQ.     Managing Partner                                                             STE 1700
SAMIR SARNA, ESQ.           Partner                                                           Pittsburgh, PA 15219
MATTHEW NESS, ESQ.          Partner
WILLIAM J. THEISEN, ESQ.



                                                 November 22, 2020

                                               Appearance of Counsel

                                               United States of America
                                                          v.
                                                    James Vance

                                                2:20-cr-00347-NR-21

              Attorney William J. Theisen hereby enters his appearance on behalf of Defendant, James
       Vance, at the case captioned at 2:20-cr-00347-NR-21.




                                                                          Sincerely,

                                                                          ____/s/ William J. Theisen____
                                                                          William J. Theisen, Esq.



       William J. Theisen, Esq.
       Pa. Id. No. 328013
       429 Fourth Ave., Ste. 1700
       Pittsburgh, PA 15219
       will@mvwlaw.com
       P: (412) 862-0347
       F: (412) 402-5000
